     Case: 1:18-cv-01574 Document #: 25 Filed: 09/21/20 Page 1 of 26 PageID #:2703




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

Dennis J. Edwards (M18006),                    )
                                               )
                       Petitioner,             )
                                               )               Case No. 18 C 1574
               v.                              )
                                               )               Judge John Robert Blakey
Victor Calloway, Warden,                       )
Danville Correctional Center,                  )
                                               )
                       Respondent.             )


                       MEMORANDUM OPINION AND ORDER

        Petitioner Dennis J. Edwards, a prisoner at the Danville Correctional Center,

brings this pro se habeas corpus action pursuant to 28 U.S.C. § 2254, challenging his

2010 first degree murder conviction from the Circuit Court of Cook County. The

Court denies the petition [1] on the merits, and declines to issue a certificate of

appealability.

I.      Background 1

        After a mistrial, the People of Illinois retried Petitioner on first degree murder

charges. [12-2], Illinois v. Edwards, No. 2013 IL App (1st) 110308-U, 2013 WL

5494055, at *1 (Ill. App. Ct. Sept. 30, 2013). The evidence on retrial showed that the




1 The Court draws the following factual history from the state court record. See [12]. State court
factual findings, including facts set forth in state court opinions, have a presumption of correctness,
and Petitioner has the burden of rebutting the presumption by clear and convincing evidence. 28
U.S.C § 2254(e)(1); Tharpe v. Sellers, 138 S. Ct. 545, 546 (2018); Hartsfield v. Dorethy, 949 F.3d 307,
309 n.1 (7th Cir. 2020) (citations omitted). Petitioner has not made such a showing.
                                                   1
  Case: 1:18-cv-01574 Document #: 25 Filed: 09/21/20 Page 2 of 26 PageID #:2704




murder in this case occurred during the early morning of March 6, 2004, outside of

Petitioner’s apartment in Chicago’s Hyde Park neighborhood.                 Id.   At

approximately 1:00 or 2:00 that morning, eyewitness Rachel Schram was walking

down the street experiencing heroin withdrawal. Id. She testified at Petitioner’s

trial that the victim (whom Schram had never met before) drove up to her and invited

her to get into her car. Id. The victim then gave Schram $20 dollars to buy heroin,

and the two women drove to Petitioner’s apartment. Id.

      Once at the apartment building, the victim repeatedly rang the apartment door

buzzer and banged on doors and windows until someone let them into the building.

Id. The victim then spent “a good five minutes” knocking on Petitioner’s apartment

door before he let her and Schram in. Id.

      Upon entering the apartment, Schram saw Petitioner and another woman, and

she observed drug paraphernalia and empty bottles. Id. The victim told Schram to

go into the bathroom because she wanted to talk to Petitioner.        Id.    Schram

complied and used heroin and crack cocaine while in the bathroom.                 Id.

Approximately 10 minutes later, Schram returned from the bathroom to see the

victim reach into the other woman’s purse and take that woman’s ID.         Id. The

victim, Petitioner, and the other woman, then argued for 10 to 15 minutes.        Id.

During this period, the victim refused to return the ID and a set of keys, which the

victim had also apparently taken. Id.

      The argument eventually escalated into a physical confrontation. According

to Schram, the victim broke through Petitioner’s locked bedroom and started
                                    2
  Case: 1:18-cv-01574 Document #: 25 Filed: 09/21/20 Page 3 of 26 PageID #:2705




destroying Petitioner’s possessions.   Id.       The victim then attempted to leave the

apartment via the backdoor but was fumbling with a padlock on an outside metal

gate when Petitioner grabbed the victim’s arm. Id. He pushed and shoved her,

trying to restrain her from leaving the apartment. Id.

      The victim eventually freed herself and exited into the backyard.             Id.

Petitioner pursued the victim into the yard, demanding the return of the stolen keys;

the victim responded that she did not have the keys. Id. During this interaction,

Schram saw the victim hit Petitioner eight or nine times with her oversized purse

and saw Petitioner punch the victim. Id.

      Petitioner then grabbed the victim, who fell face first on the ground with

Petition standing over her. Id. Schram testified that, at this point, she had to look

away, because Petitioner “was choking the victim, he was strangling the victim.” Id.

Schram heard the victim, “making noises, attempting to talk, like somebody who is

being choked, and trying to have that person to stop and get off of her.” Id. Schram

grabbed Petitioner by the arm, telling him “stop, you’re going to kill her,” but

Petitioner did not stop. Id. Schram then yelled for help and asked for someone to

call 911. Id. She also went back into the apartment to look for the keys but did not

find them. Id. Schram returned to find Petitioner still on top of the victim choking

her, but, by then, the victim had stopped making noise. Id.

      Schram admitted at trial that she had been using heroin and crack cocaine for

seven years; that she had previously pled guilty in two different cases to possession


                                             3
   Case: 1:18-cv-01574 Document #: 25 Filed: 09/21/20 Page 4 of 26 PageID #:2706




of a controlled substance; and that she had previously pled guilty, on five separate

occasions, to prostitution. Id. at *1–2.

      Two Chicago police officers and a University of Chicago police officer responded

to Petitioner’s apartment at approximately 3:00 a.m. on March 6, and they also

testified at Petitioner’s trial.   Id. at *2.   The officers testified that they found

Petitioner straddling the victim when they arrived; the victim was face down, and

Petitioner had her placed in a chokehold with the victim’s neck in the crook of

Petitioner’s right elbow. Id. at *2. It appeared to the officers that Petitioner was

placing pressure on the victim’s neck. Id. One of the officers yelled “stop, police,”

and Petitioner responded by dropping the victim, who fell face first into the dirt. Id.

Two of the officers grabbed Petitioner, forced him to the ground, and handcuffed him.

Id. The officers did not attempt to resuscitate the victim as she appeared to be dead,

with her tongue hanging out of her mouth. Id.

      A Cook County Assistant State’s Attorney took a videotaped confession from

Petitioner following his arrest, and the prosecution played the tape for the jury at

Petitioner’s trial. Id. at *3. The tape showed that Petitioner received his Miranda

warnings, and voluntarily agreed to speak to the ASA. Id. Petitioner explained in

the videotape that he tackled the victim because she had taken keys from his

apartment and was refusing to give them back. Id. He conceded that he used a

chokehold on the victim, and that he “wrestled” with her for a “good couple minutes.”

Id. He further admitted that the victim was face down in the dirt, and that he did

not release his chokehold as she kept “squirming”; he stated that he released the
                                        4
      Case: 1:18-cv-01574 Document #: 25 Filed: 09/21/20 Page 5 of 26 PageID #:2707




chokehold once she stopped squirming, thinking she was either tired or unconscious.

Id.

         At Petitioner’s retrial, another police officer testified about an unrelated

encounter with Petitioner on September 24, 2008. The officer testified that, on that

date, he and his partner arrested Petitioner for drunk driving following a car accident

on Chicago’s southside. Id. The officer testified that, although Petitioner invoked

his Miranda rights following his arrest, Petitioner made numerous unprompted,

spontaneous statements, at one point screaming: “I’ve got a murder rap man. Please

tell the Judge I did it. March 6, 2004, 5138 Kenwood” and “where I choke her a**

out.” Id. The officer was alone in a bathroom with Petitioner when he made this

statement. Id. At trial, Petitioner denied making this statement. Id. at *5.

         Petitioner testified on his own behalf at trial. Id. at *4. He confirmed that

Schram and the victim came to his apartment, that Petitioner initially refused them

entry, but he eventually let them in after persistent knocking; he also confirmed that

he got into a dispute with the victim after she took the other woman’s ID and keys,

and they ultimately fought outside. Id. Petitioner testified that the victim went

“spacey” after consuming a large amount of crack cocaine, that she hit him with her

purse multiple times, and then dropped the purse to punch him “throwing

combinations at him like Muhammad Ali.” Id. He admitted he wrestled the victim

to the ground but claimed that he never intended to kill her. Id. He also conceded

that he had served in the Army Reserves as a personal action specialist and was

trained in combat, though he denied knowing hand-to-hand combat. Id.
                                        5
  Case: 1:18-cv-01574 Document #: 25 Filed: 09/21/20 Page 6 of 26 PageID #:2708




      The Cook County medical examiner testified that she performed an autopsy on

the victim’s body on the day of her death.      Id. at *2.   According to the medical

examiner, the victim was 6’1’’ tall and weighed 284 pounds, and the toxicology tests

showed that the victim had cocaine in her system and that her blood alcohol level was

one and a half times the legal limit. Id. The victim also had an enlarged heart,

consistent with a history of high blood pressure. Id. The medical examiner opined

that the victim died from strangulation, not from a heart attack or a high blood

pressure episode. Id.

      The medical examiner testified that she observed two injuries on the victim’s

face: a scratch less than a half of an inch long and a bruise approximately four inches

long and four-tenths of an inch wide. Id.       The victim did not have any signs of

injury to her neck, but the examiner explained that it is “very common” to not see any

injuries on the body from a “chokehold” or “sleeper hold,” as this type of hold involves

putting a forearm around a person’s neck while using the other arm to place pressure

on the neck. Id. The victim did, however, have mud and dirt present in and around

her mouth and teeth. Id. Additionally, the victim’s brain was swollen, a natural

consequence of a chokehold. Id.

      Petitioner called his own forensic pathology expert at trial to testify that the

victim died of natural causes, not strangulation. Id. Petitioner’s expert explained

that one would expect to see signs of compression of the blood vessels or airways if

the victim had died of strangulation, but no such signs were present in this case. Id.

Petitioner’s expert opined that the victim died of exhaustion of the heart caused by
                                          6
    Case: 1:18-cv-01574 Document #: 25 Filed: 09/21/20 Page 7 of 26 PageID #:2709




her morbid obesity, cocaine and alcohol use, and physical activities such as banging

on the apartment door for multiple minutes and getting into a verbal altercation with

Petitioner prior to her death. Id. Petitioner’s expert conceded on cross examination

that a person put in a chokehold might not show any signs of injuries. Id.

           At the retrial, the jury found Petitioner guilty of murder. Id. at *8. The trial

court sentenced him to 22 years of imprisonment. Id. The Illinois Appellate Court

affirmed the conviction and sentence on direct appeal, id. at *18, and the Illinois

Supreme Court denied Petitioner’s petition for leave to appeal (PLA).                           [12-28],

Illinois v. Edwards, No. 116891, 3 N.E.3d 797 (Ill. Jan. 29, 2014).

           Petitioner then brought a postconviction petition, but this too was denied by

the trial court. [12-3], Illinois v. Edwards, No. 2016 IL App (1st) 140889-U, 2016

WL 7436140, at *2-*3 (Ill. App. Ct. Dec. 22, 2016). The appellate court affirmed the

dismissal, id. at *3, and the Supreme Court of Illinois denied Petitioner’s PLA. [12-

25], Illinois v. Edwards, No. 122156, 89 N.E.3d 758 (Ill. Sept. 27, 2017) (Table).

           Petitioner now brings the instant habeas corpus petition before this Court.

[1].   2    As an aside, the petition indicates that Petitioner filed a successive

postconviction petition, which was pending in the state courts when he filed his

habeas corpus petition in this Court.               Id. at 5.     Respondent’s answer does not

address a successive postconviction petition, see [11], and the state court record

provided by Respondent includes proceedings just on the direct appeal and a single


2 After the parties fully briefed the instant habeas corpus petition, Petitioner filed a document entitled
“Twelve Grounds.” See [23]. This document simply restates the claims raised in the petition.
                                                    7
      Case: 1:18-cv-01574 Document #: 25 Filed: 09/21/20 Page 8 of 26 PageID #:2710




postconviction petition. See [12]. As explained below, however, the existence of any

successive postconviction petition is immaterial, as the Court resolves the instant

habeas corpus petition on other grounds.

         The Court now turns to Petitioner’s instant claims.

II.      Analysis

         A.    Claim One: Challenge to Officer’s Testimony

         In claim one, Petitioner alleges that the officers presented conflicting

testimony regarding what they observed when they arrived at the murder scene. He

points out that the officers’ testimony changed between the original trial (which

ended in a mistrial) and the second trial, where he was convicted. He claims that

the officers’ testimony would have been further impeached by documents that he did

not properly receive in discovery, and his lawyer never brought up these issues.

         Respondent contends that this claim is procedurally defaulted because

Petitioner failed to properly raise it before the state courts. To preserve a claim for

federal habeas corpus review, a prisoner must fairly present the claim by setting forth

the operative facts and applicable law to the state courts. Johnson v. Hulett, 574

F.3d 428, 431 (7th Cir. 2009). The claim must be presented through one complete

round of state court review, including via a PLA before the Supreme Court of Illinois.

O’Sullivan v. Boerckel, 526 U.S. 838, 845–46 (1999); Weaver v. Nicholson, 892 F.3d

878, 886 (7th Cir. 2018).

         On direct appeal, Petitioner argued that: (1) the trial court erred in answering

a jury question regarding the legal definition of “great bodily harm,” or, alternatively,
                                            8
   Case: 1:18-cv-01574 Document #: 25 Filed: 09/21/20 Page 9 of 26 PageID #:2711




defense counsel was ineffective for failing to object to the trial court’s answer; (2) the

prosecution improperly attacked the credibility of the defendant and defense expert

witness during closing and rebuttal arguments; and, (3) the trial court erred in

allowing the state to produce statements that were irrelevant, prejudicial, and

damaging to Petitioner’s character. [12-24]. His direct appeal PLA raised the great

bodily harm and challenge to evidence regarding his character (claims one and three

on direct appeal before the state appellate court), and also raised a new issue

challenging the failure to consider evidence from his mistrial regarding the police

officers. [12-27] at 5–6.

      In his postconviction appeal, he raised a single issue that the prosecution

allegedly showed his videotaped statement to the jury out of the presence of the judge,

defense counsel, and Petitioner. [12-29]. He raised this same single issue in his

postconviction PLA. [12-34].

      As the record shows, Petitioner failed to raise claim one through one complete

round of state court review as required. Petitioner did raise a portion of this claim

in his direct appeal PLA. But raising an issue in a PLA in the first instance does not

properly preserve the issue. Meyers v. Pfister, No. 17 C 5687, 2020 WL 4704764, at

*8 (N.D. Ill. Aug. 13, 2020) (citing Castille v. Peoples, 489 U.S. 346, 351 (1989)). Nor

does the referenced but unsubstantiated successive postconviction petition save this

claim. See [1] at 5. By Petitioner’s own admission, the successive petition involves

the alleged failure to obtain medical reports that he later discovered through an

Illinois Freedom of Information Act request; this has nothing to do with the issue
                                        9
  Case: 1:18-cv-01574 Document #: 25 Filed: 09/21/20 Page 10 of 26 PageID #:2712




raised in claim one, concerning the accuracy of the officers’ trial testimony as to their

observations. Claim one is defaulted.

      Petitioner cannot demonstrate cause and prejudice or a fundamental

miscarriage of justice to excuse his default as to claim one. Regarding cause and

prejudice, cause is an “‘objective factor, external to [Petitioner] that impeded his

efforts to raise the claim in an earlier proceeding.’” Weddington v. Zatecky, 721 F.3d

456, 465 (7th Cir. 2013) (quoting Smith v. McKee, 596 F.3d 374, 382 (7th Cir. 2010)).

Examples of cause include: (1) interference by officials making compliance

impractical; (2) the factual or legal basis was not reasonably available to counsel; or,

(3) ineffective assistance of counsel. Guest v. McCann, 474 F.3d 926, 930 (7th Cir.

2007) (citing McCleskey v. Zant, 499 U.S. 467 (1991)).

      Petitioner argues that his attorneys failed to properly preserve the issue at

trial and on appeal.      However, an ineffective assistance of counsel argument

asserted to excuse a default must, itself, be properly preserved in the state courts.

Edwards v. Carpenter, 529 U.S. 446, 453 (2000); Smith v. Gaetz, 565 F.3d 346, 352

(7th Cir. 2009). Petitioner has not exhausted any ineffective assistance of counsel

argument to excuse the default of this claim.

      This leaves the fundamental miscarriage of justice—or actual innocence—

gateway to excuse Petitioner’s default. To show actual innocence to excuse a default,

Petitioner must demonstrate that “‘in light of the new evidence, no juror, acting

reasonably, would have voted to find him guilty beyond a reasonable doubt.’”

McQuiggins v. Perkins, 569 U.S. 383, 386 (2013) (quoting Schlup v. Delo, 513 U.S.
                                       10
  Case: 1:18-cv-01574 Document #: 25 Filed: 09/21/20 Page 11 of 26 PageID #:2713




298, 329 (1995)). This is a “demanding” and “seldom met” standard. McQuiggins,

569 U.S. at 386 (citing House v. Bell, 547 U.S. 518, 538 (2006)). Petitioner must

present new, reliable evidence that was not presented at trial—such as exculpatory

scientific evidence, trustworthy eyewitness accounts, or critical physical evidence—

to make a credible claim of actual innocence. House, 547 U.S. at 537 (citing Schlup,

513 U.S. at 324); see McDonald v. Lemke, 737 F.3d 476, 483-84 (7th Cir. 2013)

(“[A]dequate evidence is ‘documentary, biological (DNA), or other powerful evidence:

perhaps some non-relative who places him out of the city, with credit card slips,

photographs, and phone logs to back up the claim.’”) (quoting Hayes v. Battaglia, 403

F.3d 935, 938 (7th Cir. 2005)).

      Here, Petitioner has proffered no such evidence.       And, indeed, the People

presented overwhelming evidence of Petitioner’s guilt. Eyewitness Rachel Schram

testified that Petitioner and the victim had an altercation, which ended with

Petitioner choking the victim, standing over her lifeless body. The police testified

that, when they arrived at Petitioner’s apartment, they found Petitioner straddling

the victim’s body, still holding her in a chokehold. And Petitioner confessed to the

horrific murder, not once, but twice: once in a videotaped confession immediately

after his arrest and again years after the murder while he was under arrest for DUI.

Quite simply, Petitioner murdered the victim.

      That Petitioner claimed he did not intend to kill the victim makes no difference.

To be found guilty of murder in Illinois, a defendant must kill another person through

an action that creates a strong probability of death or great bodily harm to another
                                         11
  Case: 1:18-cv-01574 Document #: 25 Filed: 09/21/20 Page 12 of 26 PageID #:2714




that results in death.     720 ILCS 5/9-1(a)(3).   Petitioner admitted to placing the

victim in a chokehold, and several eyewitnesses testified that they observed

Petitioner choking the victim.

         Nor does the victim’s morbid obesity excuse Petitioner, because a “defendant

takes his victim as he finds [her].” Illinois v. Brackett, 510 N.E.2d 877, 881 (Ill.

1987).     Petitioner is responsible for the victim’s murder as long as there was

sufficient proof that his actions contributed to the victim’s death despite her

preexisting health condition.       Id.   And the jury heard ample evidence that

Petitioner caused the victim’s death. Schram testified that the victim was alive prior

to Petitioner tackling her to the ground and placing her in a chokehold, and that

Petitioner choked the life from her until the police ordered Petitioner to release; the

police testified that when Petitioner released the victim as ordered, her lifeless body

thumped to the ground.        Petitioner cannot excuse his procedural default under

either cause and prejudice, nor fundamental miscarriage of justice.

         Finally, even if Petitioner still had an available state court remedy through a

successive postconviction petition, the Court could still deny the claim on the merits.

28 U.S.C. § 2254(b)(2). As explained above, the evidence of Petitioner’s guilt was

overwhelming. Any alleged error raised in claim one would have no substantial or

injurious effect on the verdict in light of this overwhelming evidence.       Brecht v.

Abrahamson, 507 U.S. 619, 631 (1993).




                                            12
  Case: 1:18-cv-01574 Document #: 25 Filed: 09/21/20 Page 13 of 26 PageID #:2715




      B.     Claim Two: Failure to Call Other Witnesses

      In claim two, Petitioner alleges that his trial counsel rendered constitutionally

ineffective assistance for failing to call witnesses on his behalf.       Specifically,

Petitioner claims counsel should have called: (1) Penny Strickland, the other woman

who was in the apartment during the murder; and, (2) Cheryl Fields, who Petitioner

claims witnessed the incident from outside the apartment. Respondent correctly

notes that Petitioner failed to present this claim through one complete round of state

court review as required. O’Sullivan, 526 U.S. at 845–46. Furthermore, the alleged

pending successive postconviction petition has no connection to this claim. Claim

two, therefore, is procedurally defaulted.    As with claim one, Petitioner cannot

excuse the procedural default through either cause and prejudice or by demonstrating

a fundamental miscarriage of justice.

      Beyond the default, claim two also lacks merit. Petitioner fails to meet his

burden of demonstrating that either witness would have provided testimony

favorable to him. Hardamon v. United States, 319 F.3d 943, 951 (7th Cir. 2003);

Wright v. Gramley, 125 F.3d 1038, 1044 (7th Cir. 1997). Nor does the Court have

any basis to find that, in light of the other evidence (including the other witnesses’

testimony and Petitioner’s confessions), the failure to present testimony from

Strickland and Fields had a substantial and injurious effect on the verdict. Brecht,

507 U.S. at 631.




                                         13
  Case: 1:18-cv-01574 Document #: 25 Filed: 09/21/20 Page 14 of 26 PageID #:2716




      C.      Claim Three: Challenge Regarding Petitioner’s Expert

      In claim three, Petitioner raises two arguments regarding the expert who

testified on his behalf at trial.   He claims that: (1) the prosecution wrongfully

attacked Petitioner’s expert, suggesting that he was paid extra money to lie on

Petitioner’s behalf; and (2) Petitioner’s expert, who relied upon the state’s expert

report and other relevant materials when forming his opinion, did not receive all

necessary documentation.

      Regarding the prosecution’s comment at trial that the expert’s pay impacted

his opinion, the state appellate court on direct appeal found that Petitioner failed to

preserve this claim with a requisite timely objection at trial and a post-trial motion.

Edwards, No. 2013 IL App (1st) 110308-U, 2013 WL 5494055, at *13. Thus, as

Respondent correctly notes, this issue is procedurally defaulted. See Kaczmarek v.

Rednour, 627 F.3d 586, 592 (7th Cir. 2010). Moreover, as explained in resolving

claims one and two, Petitioner cannot excuse his procedural default by showing either

cause and prejudice or a fundamental miscarriage of justice.       Indeed, the record

shows no error in the prosecutor’s comment.

      Regarding the alleged failure to provide all necessary reports to Petitioner’s

expert, Petitioner asserts that he is presently exhausting this issue in his successive

postconviction petition proceedings. But, in any case, the underlying claim lacks

merit, and the Court may, therefore, deny the claim at this time.         28 U.S.C. §

2254(b)(2).


                                          14
  Case: 1:18-cv-01574 Document #: 25 Filed: 09/21/20 Page 15 of 26 PageID #:2717




      As explained above, any alleged error would not have a substantial and

injurious effect on the verdict in light of the overwhelming evidence as demonstrated

by both Petitioner’s confessions and the multiple eyewitnesses who testified against

Petitioner. Brecht, 507 U.S. at 631. The Court denies claim three.

      D.     Claim Four: Consent to Videotape Confession

      Petitioner argues in claim four that the videotaped confession he provided after

his arrest was obtained without his consent.        Petitioner also alleges that the

videotape confession was altered without his permission, as he knows that he talked

for more than 30 minutes on camera, but the tape recording is only 18 minutes long.

He points out that the ASA’s hands were underneath the table for most of the

interview, leading Petitioner to believe that the ASA was actively editing his

confession while he was delivering it.

      Petitioner failed to raise this claim on direct appeal or in his postconviction

petition, and he does not claim to have raised this issue in any successive post-

conviction petition. Thus, as Respondent correctly notes, the claim is procedurally

defaulted. O’Sullivan, 526 U.S. at 845–46. Moreover, for the reasons explained

above, Petitioner cannot excuse the default through either cause and prejudice or by

showing a fundamental miscarriage of justice.       Finally, as explained above, any

alleged error would not have a substantial and injurious effect on the verdict in light

of the overwhelming evidence of Petitioner’s guilty (including his other confession

and the testimony of multiple eyewitnesses). Brecht, 507 U.S. at 631. The Court

denies claim four.
                                          15
  Case: 1:18-cv-01574 Document #: 25 Filed: 09/21/20 Page 16 of 26 PageID #:2718




      E.     Claim Five: Petitioner’s Confession following his DUI Arrest

      In claim five, Petitioner challenges the admission of the 2008 statement he

made to the officer in the police station bathroom after his DUI arrest. He denies

confessing and claims that the officer lied on the stand about the confession.

Petitioner further alleges that his rights were violated by the introduction of the

statement at his trial, and that his lawyers rendered ineffective assistance for failing

to challenge the statement.

      As with the prior claims, Petitioner failed to raise this claim through one

complete round of state court review as required. O’Sullivan, 526 U.S. at 845–46.

Furthermore, the alleged pending successive postconviction petition has no

connection to this claim. As such, the claim remains procedurally defaulted, and

Petitioner cannot excuse the procedural default through either cause and prejudice

or a fundamental miscarriage of justice.

      Beyond the default, any alleged error would not have a substantial and

injurious effect on the verdict in light of the overwhelming evidence as demonstrated

by Petitioner’s other confession and the multiple eyewitnesses who testified against

him. Brecht, 507 U.S. at 631. The Court denies claim five.

      F.     Claim Six: Ineffective Assistance of Counsel Resulting in
             Mistrial

      Petitioner next claims ineffective assistance of counsel during his first trial

that resulted in a mistrial. Once again, however, Petitioner failed to present this

claim through one complete round of state court review as required, and he does not

                                           16
  Case: 1:18-cv-01574 Document #: 25 Filed: 09/21/20 Page 17 of 26 PageID #:2719




claim to have raised this issue in any successive postconviction petition. O’Sullivan,

526 U.S. at 845–46. The claim thus is procedurally defaulted, and Petitioner cannot

excuse the procedural default through either cause and prejudice or a fundamental

miscarriage of justice.

      Beyond the default, Petitioner cannot demonstrate prejudice resulting from

the mistrial. As a result, the Court denies claim six.

      G.     Claim Seven: Improper Presentation of Video

      In claim seven, Petitioner asserts that the prosecution improperly played his

videotaped confession to the jury ex parte, outside his presence and the presence of

his attorney and the trial judge. To support this claim, Petitioner offered an affidavit

from his brother, who represented that he was present when the prosecution showed

the video to the jury, even though “not all the jurors were watching the video.” [12-

22] at 79.

      On postconviction review, the state appellate court (the last state court to

address this claim on the merits) rejected Petitioner’s claim because the record

refuted the brother’s affidavit. [12-3] at 6. The state appellate court concluded that

it was “highly improbable at best that the court would have adjourned, leaving the

jury alone in the courtroom with an ASA” while waiting for defense counsel to arrive,

and that the brother’s allegation was “fanciful,” given that the videotape was

admitted into evidence anyway, obviating any possible motive to show the tape ex

parte to the jury. Id.


                                          17
  Case: 1:18-cv-01574 Document #: 25 Filed: 09/21/20 Page 18 of 26 PageID #:2720




      Because the state court’s resolution of this claim is predicated upon a factual

finding that the prosecution did not show the video ex parte to the jury as Petitioner’s

brother alleged, Petitioner has the burden of demonstrating that the state appellate

court decision was based upon an unreasonable determination of the facts in light of

the evidence presented in the state court proceeding. 28 U.S.C. § 2254(d)(2). He

has not met this burden.

      Even though the state appellate court did not hold an evidentiary hearing on

the issue, the trial court record shows that, in fact, defense counsel arrived late to

court on the day in question because of a conflict in another courtroom, see [12-15] at

3–6. Thus, the trial did not proceed at 10:30, as scheduled on that day; rather, the

trial resumed after noon, when defense counsel appeared.         Likewise, the record

otherwise fails to undermine the state appellate court’s factual finding regarding the

incredibility of the brother’s claim that an experienced trial judge allowed the jury to

be alone in the courtroom with the prosecutor, or that an experienced prosecutor ever

showed a piece of evidence to the jury ex parte.

      Furthermore, to prevail on this claim, Petitioner must demonstrate that the

state court ignored the clear and convincing weight of the evidence. Bailey v. Lemke,

735 F.3d 945, 949 (7th Cir. 2013). Petitioner here fails to claim that the state court

ignored the weight of the evidence; rather, the record (other than Petitioner’s

brother’s affidavit) remains silent on the point. As such, Petitioner fails to show that

the state court made an unreasonable factual determination.


                                          18
  Case: 1:18-cv-01574 Document #: 25 Filed: 09/21/20 Page 19 of 26 PageID #:2721




      Petitioner’s claim fails to warrant an evidentiary hearing before this Court.

To obtain an evidentiary hearing, Petitioner must show, among other points, that

“the facts underlying the claim would be sufficient to establish by clear and

convincing evidence that but for [the] constitutional error, no reasonable factfinder

would have found [Petitioner] guilty beyond a reasonable doubt.”         28 U.S.C. §

2254(e)(2)(B). Petitioner cannot meet this standard because even if the prosecutor

showed the video to the jury as Petitioner’s brother alleges, the evidence of

Petitioner’s guilt was overwhelming in light of his other confession and the

uncontroverted eyewitness testimony; and, in any event, the record confirms that the

trial court properly admitted the same video into evidence during trial anyway.

Every witness to testify, including Petitioner, testified that Petitioner choked the

victim.   Thus, a reasonable factfinder would have found Petitioner guilty even

without his videotaped confession being presented (ex parte or otherwise).

      In short, assuming arguendo that the prosecutor showed the video ex parte as

Petitioner alleges, his underlying claim still lacks merit. Ex parte communications

with jurors about a matter pending before the jury are presumed to be prejudicial,

but the presumption can be rebutted. United States v. Turner, 836 F.3d 849, 867

(7th Cir. 2016); Remmer v. United States, 347 U.S. 227, 229 (1954). Ultimately, the

question is whether the ex parte communication had an improper influence on the

jury’s verdict. Turner, 836 F.3d at 867. And because this Court is considering the

issue via a habeas corpus petition, it must apply the Brecht standard to this question

as well. Davis v. Ayala, 576 U.S. 257, 270 (2015). Thus, the question is whether
                                       19
  Case: 1:18-cv-01574 Document #: 25 Filed: 09/21/20 Page 20 of 26 PageID #:2722




the alleged improper communication tainted the verdict when viewed through the

lens of Brecht. Hall v. Zenk, 692 F.3d 793, 805 (7th Cir. 2012). It did not.

      Although showing evidence to the jury in this alleged matter would certainly

be improper (if such a showing occurred), the videotape remained admissible, and

ultimately was admitted, without objection. As such, the jury unquestionably saw

the evidence during the trial, in the presence of the judge, the attorneys, and

Petitioner.   Neither Petitioner nor his brother claimed any improper contact

between the prosecutor and the jury, or any attempt to color or emphasize the

evidence in any manner. Thus, at most, Petitioner is alleging that the prosecution

was able to show Petitioner’s confession to the jury twice. But given that the jury

properly viewed the confession at trial, Petitioner cannot show the requisite

prejudice. Moreover, as stated numerous times already, the evidence of Petitioner’s

guilt in this case was overwhelming. Claim seven is denied.

      H.      Claim Eight: The Prosecutor’s Closing Argument

      In claim eight, Petitioner argues that the prosecution wrongfully suggested in

closing argument that he had learned hand-to-hand combat while a member of the

Army National Guard.     Once again this claim is procedurally defaulted because

Petitioner failed to properly object to the issue at trial, Edwards, No. 2013 IL App

(1st) 110308-U, 2013 WL 5494055, at *13; Kaczmarek, 627 F.3d at 592. As explained

above, Petitioner cannot excuse his procedural default through either cause and

prejudice or fundamental miscarriage of justice.


                                         20
  Case: 1:18-cv-01574 Document #: 25 Filed: 09/21/20 Page 21 of 26 PageID #:2723




      Beyond the default, the claim also lacks merit. As the state appellate court

explained, the prosecutor had a right to comment on Petitioner’s credibility because

Petitioner testified at trial, and defense counsel argued in closing that Petitioner

testified truthfully. Edwards, No. 2013 IL App (1st) 110308-U, 2013 WL 5494055,

at *16. Petitioner testified that he had not been taught hand-to-hand combat while

in the Army Reserve. The prosecutor responded in closing argument that Petitioner,

“Army Reservist, wants you to believe they don’t teach hand-to-hand combat in the

military anymore. Ladies and Gentlemen, he knew exactly what he was doing when

he put [the victim] into that chokehold. He was killing her. That was his intent.”

Id.

      If a defendant puts his credibility at issue by testifying at trial, a prosecutor

may comment on the defendant’s credibility as long as the comments are supported

by the evidence. United States v. Turner, 651 F.3d 743, 752 (7th Cir. 2011). Here,

Petitioner testified at trial and the prosecutor permissibly questioned his testimony

based upon common sense and a basic knowledge of military training. The record

contains no error.

      Moreover, Petitioner cannot demonstrate that any alleged error would have

had a substantial and injurious effect on the verdict in light of the overwhelming

evidence of Petitioner’s guilt. Brecht, 507 U.S. at 631. Claim eight is denied.

      I.     Claim Nine: Failure to Provide Reports

      In claim nine, Petitioner alleges that he did not receive various police

investigative reports regarding potential witnesses Strickland and Fields; nor did he
                                          21
  Case: 1:18-cv-01574 Document #: 25 Filed: 09/21/20 Page 22 of 26 PageID #:2724




receive certain reports from the medical examiner who conducted the victim’s

autopsy.   Although Petitioner contends that he raised this claim in his pending

successive postconviction petition, the Court nonetheless rejects it today because it

lacks merit. 28 U.S.C. § 2254(b)(2).

      Failure to disclose relevant reports could implicate Petitioner’s rights under

Brady v. Maryland, 373 U.S. 83 (1963).        To prove a Brady violation, however,

Petitioner would have to show, among other things, that the disputed evidence was

both material and favorable to the accused, and that the People possessed it and

suppressed it, thereby resulting in prejudice to the Petitioner. Strickler v. Greene,

527 U.S. 263, 281 (1999). Petitioner does not explain how the allegedly suppressed

reports would have exonerated him or even how they would have helped him.

Furthermore, given the overwhelming evidence of Petitioner’s guilt, including the

testimony of multiple eyewitnesses and Petitioner’s own confessions, the record

provides no basis to find that use of the reports by the defense could have affected the

verdict; nor can the Court discern how an additional report from the medical

examiner could have changed the finding that Petitioner choked the victim. Because

Petitioner has not (and cannot) demonstrate the required elements of a Brady claim,

the Court denies claim nine.

      J.     Claim Ten: Challenges to Trial Court Rulings

      Petitioner next challenges the trial court rulings denying his requests: (1) to

bar the introduction of his confessions at trial; (2) for more time to find witnesses;

and (3) to introduce evidence about the victim, including her criminal and drug
                                       22
  Case: 1:18-cv-01574 Document #: 25 Filed: 09/21/20 Page 23 of 26 PageID #:2725




history and her comparatively larger, heavier stature. Petitioner failed to present

this claim through one complete round of state court review as required, and

Petitioner does not claim to have raised this issue in his allegedly pending successive

post-conviction petition. O’Sullivan, 526 U.S. at 845–46. As a result, the claim is

procedurally defaulted.   For the same reasons detailed above, Petitioner cannot

excuse the procedural default through either cause and prejudice or by showing a

fundamental miscarriage of justice.

      Beyond the default, any error stemming from the alleged denials could not

have had a substantial and injurious effect on the verdict in light of the overwhelming

evidence as demonstrated by both Petitioner’s confessions and the multiple

eyewitnesses who testified against him. Brecht, 507 U.S. at 631. The Court denies

claim ten.

      K.     Claim Eleven: Great Bodily Harm Instruction

      Petitioner next challenges the trial court’s handling of the jury’s question

regarding the definition of great bodily harm in the jury instructions. The appellate

court on direct appeal found the issue barred under the doctrine of invited error, and

also forfeited on appeal because Petitioner did not lodge the required timely objection

in the trial court. Edwards, No. 2013 IL App (1st) 110308-U, 2013 WL 5494055, at

*9. The state appellate court’s findings of both invited error and forfeiture represent

adequate and independent state grounds to deny this claim, and the claim is therefore

procedurally defaulted here. Richardson v. Griffin, 866 F.3d 836, 842 (7th Cir. 2017)

(invited error); Kaczmarek, 627 F.3d at 592 (timely objection); Coleman v. O’Leary,
                                        23
  Case: 1:18-cv-01574 Document #: 25 Filed: 09/21/20 Page 24 of 26 PageID #:2726




845 F.2d 696, 701 (7th Cir. 1988) (invited error). Furthermore, the alleged pending

successive postconviction petition has no connection to this claim.      The claim is

procedurally defaulted, and, consistent with the Court’s prior analysis, Petitioner

cannot excuse the procedural default through either cause and prejudice or

fundamental miscarriage of justice.

      Beyond the default, the claim also is meritless.        A challenge to a jury

instruction raises a non-cognizable state law issue unless the instruction violates

federal due process. Perruquet v. Briley, 390 F.3d 505, 510 (7th Cir. 2004). And due

process is implicated only when the state instruction violation results in the

conviction of an innocent person. Id. That did not happen here. Claim eleven is

denied.

      L.     Claim Twelve: Witness Rachel Schram’s Credibility

      Petitioner’s final claim attacks witness Rachel Schram.         He argues that

Schram lied during her testimony.      He believes someone coached her on how to

testify and also that his attorney rendered ineffective assistance for failing to

challenge Schram’s testimony. Petitioner argues there are inconsistencies in her

testimony, and Schram was purportedly unable to observe the events as she testified

because she was high on drugs.

      Here again, Petitioner failed to present this claim through one complete round

of state court review as required. O’Sullivan, 526 U.S. at 845–46. Furthermore,

the alleged pending successive postconviction petition has no connection to this claim.


                                          24
  Case: 1:18-cv-01574 Document #: 25 Filed: 09/21/20 Page 25 of 26 PageID #:2727




The claim thus is procedurally defaulted, and Petitioner cannot excuse the procedural

default through either cause and prejudice or fundamental miscarriage of justice.

       This claim also lacks merit. A federal court evaluating a state conviction via

a habeas corpus proceeding may not reexamine the credibility of witnesses.

Marshall v. Lonberger, 459 U.S. 422, 434 (1983); Julian v. Bartley, 495 F.3d 487, 494

(7th Cir. 2007). Claim twelve is denied.

       Having considered all of Petitioner’s claim, the Court denies the habeas corpus

petition [1] on its merits.

III.   Certificate of Appealability and Notice of Appeal Rights

       The Court declines to issue a certificate of appealability. Petitioner cannot

make a substantial showing of the denial of a constitutional right; i.e., reasonable

jurists would not debate, much less disagree, with this Court’s resolution of

Petitioner’s claims. Arredondo v. Huibregtse, 542 F.3d 1155, 1165 (7th Cir. 2008)

(citing 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Barefoot

v. Estelle, 463 U.S. 880, 893 & n.4 (1983)).

       Petitioner is advised that this is a final decision ending his case in this Court.

If Petitioner wishes to appeal, he must file a notice of appeal with this Court within

thirty days of the entry of judgment. See Fed. R. App. P. 4(a)(1). Petitioner need

not bring a motion to reconsider this Court’s ruling to preserve his appellate rights.

If Petitioner wishes the Court to reconsider its judgment, however, he may file a

motion under Federal Rule of Civil Procedure 59(e) or 60(b). Any Rule 59(e) motion

must be filed within 28 days of the entry of this judgment. See Fed. R. Civ. P. 59(e).
                                          25
  Case: 1:18-cv-01574 Document #: 25 Filed: 09/21/20 Page 26 of 26 PageID #:2728




The time to file a motion pursuant to Rule 59(e) cannot be extended. See Fed. R. Civ.

P. 6(b)(2). A timely Rule 59(e) motion suspends the deadline for filing an appeal

until the Rule 59(e) motion is ruled upon. See Fed. R. App. P. 4(a)(4)(A)(iv). Any

Rule 60(b) motion must be filed within a reasonable time and, if seeking relief under

Rule 60(b)(1), (2), or (3), must be filed no more than one year after entry of the

judgment or order. See Fed. R. Civ. P. 60(c)(1). The time to file a Rule 60(b) motion

cannot be extended. See Fed. R. Civ. P. 6(b)(2). A Rule 60(b) motion suspends the

deadline for filing an appeal until the Rule 60(b) motion is ruled upon only if the

motion is filed within 28 days of the entry of judgment.        See Fed. R. App. P.

4(a)(4)(A)(vi).

IV.    Conclusion

       The Court denies the petition for a writ of habeas corpus [1] on the merits and

declines to issue a certificate of appealability. The Court directs the Clerk to: (1)

terminate Respondent Victor Calloway and replace him with Petitioner’s current

custodian, Kim Larson, Warden, Danville Correctional Center; (2) alter the case

caption to Edwards v. Calloway; and (3) enter a judgment in favor of Respondent and

against Petitioner. Civil Case Terminated.

Dated: September 21, 2020

                                               Entered:


                                               __________________________________
                                               John Robert Blakey
                                               United States District Judge

                                          26
